PER CURIAM
This case is the same with regard to all operative facts and principles of law as Alton v. Alton, 3 Cir., 1953 (2 V.I. 600), 207 F.2d 667, certiorari granted, 1954, 347 U.S. 911, 74 S. Ct. 478, 98 L. Ed 1068; proceedings dismissed because moot, June 1, 1954 (3 V.I. 699, 347 U.S. 610, 74 S. Ct. 736, 98 L. Ed. 987). That decision must govern this. While individual members of the Court have not modified their views as set out in the opinions in that case, all recognize the authority of a decision rendered after due consideration by the Court en banc.
The judgment of the district court will be affirmed.